DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	         Claims 1-21 are pending upon entry of amendment filed on 1/20/21.

3.           Applicant’s election without traverse of Group I, Claims 1-13 and 15, drawn to an immunogenic composition is acknowledged. 

Accordingly, claims 14 and 16-21 are withdrawn from further consideration by the examiner 37CFR 1.142(b) as being drawn to a nonelected invention.

Claims 1-13 and 15 drawn to an immunogenic composition are under consideration in the instant application.  

4. 	Applicant’s IDS filed on 6/21/19, 11/18/20 and 12/23/20 has been acknowledged.

5.	The oath filed on 6/21/19 is acknowledged.

6.         The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub 2010/0158951 (IDS reference) in view of U.S. Pub 2005/0186254 (IDS reference).

The ‘951 publication teaches compositions comprising an aluminum salt adjuvant, a buffering agent (e.g. sodium succinate), a glass forming agent and an antigen and the formulation is lyophilized (Examples 1-5, p. 7-16, claims 44-47).  The '951 publication further teaches that the buffering agents include succinate, phosphate (p.7) as well as carbonate ([0026]),  glass forming agent includes trehalose, cyclodextrine  and the antigen includes bacteria, viruses, and fungus (p.9) and the subspecies of the antigen includes influenza, Bordetella and Hepatitis.   The '951 publication suggests combination of adjuvant ([0075]).  

The disclosure of the ‘951 publication differs from claimed invention in that it does not teach the use of volatile salt buffering agent as recited in claim 1 and kits as recited in claim 15 of the instant application, respectively.

The ‘254 publication teaches uses of volatile salt in lyophilizing biological compositions including vaccine because addition of volatile salts in compositions comprising trehalose and immunogens enhances foam formation.  Also it allows larger initial volumes and results in higher surface area effecting superior foam formulation and more rapid drying ([0036-0038], Fig 3, Examples 2-4).  The volatile salt includes ammonium acetate, ammonium bicarbonate and ammonium carbonate.

In addition, the ‘254 publication discloses packaging in kits for convenience ([0063]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine and/or replace sodium succinate with ammonium acetate (or other ammonium salt) as taught by the ‘254 publication to the vaccine composition taught by the ‘951 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the ammonium salt enhances foam formation during lyophilization providing larger initial volume so higher surface area is resulted in more rapid drying.

From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	 Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-24 of U.S.S.N. 15/694,023.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claim sets recite vaccine compositions comprising an antigen, alum based adjuvant, buffering agents, and a glass forming agent.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claim sets recite vaccine compositions comprising an antigen, alum based adjuvant, buffering agents, and a glass forming agent.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

11.	 Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6-8 and 10 of U.S.S.N. 15/309,169.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claim sets recite vaccine compositions comprising an antigen, alum based adjuvant, buffering agents, and a glass forming agent.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

12.	 Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 23, 25 and 30-40 of U.S.S.N. 16/192,717.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claim sets recite vaccine compositions comprising an antigen, alum based adjuvant, buffering agents, and a glass forming agent.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



The claims of the applications have been discussed, supra.  

The claims of the above mentioned applications differ from the claimed invention in that they do no recite kits as recited in claim 15 of the instant application.

The teachings of the ‘254 publication have been discussed, supra.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to package vaccine/immunogenic formulations in kits as taught by the ‘254 publication to the vaccine composition taught by the above mentioned applications. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because packaging kits adds convenience in transit as well as delivering the correct dose.

14.          No claims are allowable. 

15.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Monday thru Friday 8:30 - 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic  Business Center (EBC) at 866-217-9197 (toll-free).




Patent Examiner 
Technology Center 1600
March 18, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644